Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman (30,139) on February 7, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1, Line 10, “driving assistance circuit and” has been changed to --driving assistance circuit, wherein the selector is configured for being at rest in a position of active driving assistance; and--.  
	Claim 3 has been cancelled.  
	Claim 15, Line 10, “driving assistance circuit and” has been changed to --driving assistance circuit, wherein the selector is configured for being at rest in a position of active driving assistance; and--.  
, configured for being at rest in a position of active driving assistance, comprising--.  

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10654354 is cited for its relevance to the claimed invention, but fails to teach the unobvious improvement of having the selector valve configured to be at rest in a position directing the fluid supply to the driving assistance circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 7, 2022